Citation Nr: 9908966	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-29 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a 
laceration of the right wrist, including ulnar neuropathy, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1960 to June 
1962.  

The claim for an increased rating comes to the Board of 
Veterans' Appeals (Board) on appeal from April 1995 and May 
1996 decisions by the RO.  In December 1995, a hearing was 
conducted at the RO before a hearing officer (RO hearing), 
and in February 1999, a hearing was conducted at the RO 
before the undersigned Member of the Board (Travel Board 
hearing).

The Board also notes that, on a VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability), the veteran asserted, in box 7 of the form, 
that he has problems with his back, mind, and shoulder, which 
he apparently believes are "service-connected 
disabilit[ies]."  In a July 1994 statement in support of 
claim, the veteran asserted that pain from his service-
connected wrist disability caused him to be irritable and 
depressed.  The Board construes these statements as informal 
claims of service connection for back, psychiatric, and 
shoulder disorders.  These matters are referred to the RO for 
appropriate action. 


REMAND

This case must be remanded because the RO has not afforded 
the veteran an examination to determine the severity of his 
right wrist disability, notwithstanding that the available 
medical evidence leaves unanswered significant questions 
about the severity of his disability in light of his 
persistent complaints of severe, stabbing pain, and in light 
of VA outpatient treatment records (dated October 14, 1994, 
February 1, 1995, July 5, 1995, and January 21, 1998) which 
question the etiology or authenticity of these complaints.  
Moreover, although he has received VA outpatient treatment, 
no examiner has reviewed the claims file in light of the 
nature and extent of the in-service injury which caused his 
disability.  This is particularly troublesome in light of 
comments made by a VA practitioner in October 1994, 
indicating the desire to review the veteran's medical 
history.  Cf. Hyder v. Derwinski, 1 Vet. App. 221 (1991).  
Thus, a remand is warranted for an examination to determine 
the severity of his service-connected disability.  38 C.F.R. 
§ 19.9 (1998).

In addition, certain VA and private treatment reports, which 
are mentioned in the record, but which are not in the file, 
need to be obtained, as specified in the indented remand 
instruction paragraphs.  38 C.F.R. § 3.159 (1998); see Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Also, the RO should 
ask the veteran to identify any physicians who have told him 
that he has no remaining use of his hand, as mentioned during 
the Travel Board hearing.  [Tr. p. 11.] 

This case is REMANDED for the following actions:

1.  The RO should take reasonable steps 
to obtain the following medical records 
pertaining to treatment of the 
veteran's right wrist:  from the VA 
Medical Center (VAMC) in Durham, North 
Carolina, outpatient and treatment 
records (including pain clinic records 
and neurology consultation clinical 
records) dated from November 1993 to 
June 1994; from April 1996 to October 
1996; and from January 1998 to date; as 
well as any outpatient records of 
treatment for his wrist generated on 
July 11, 1994, July 5, 1995, December 
4, 1995, or December 8, 1995; from the 
VA Medical Clinic in Winston-Salem, 
North Carolina, all outpatient 
treatment records from June 1993 to 
date; from the VAMC in Wilmington, 
North Carolina, all outpatient 
treatment records from June 1993 to 
date; and, with the veteran's 
assistance, private medical records 
from "Duke" (mentioned in the 
December 1995 RO hearing [Tr. p. 4]).  
See 38 C.F.R. § 3.159 (1998).  

The RO should also ask the veteran to 
identify the physician(s) who told him 
that his right hand has no remaining 
use, and take reasonable steps to 
obtain pertinent treatment records from 
any physician so identified.  Id.  All 
materials obtained should be associated 
with the file.  

2.  The RO should ask the veteran to 
submit any evidence which tends to 
demonstrate that his case presents an 
exceptional or unusual disability 
picture as contemplated by 38 C.F.R. 
§ 3.321(b)(1), with related factors 
such as marked interference with 
employment or frequent periods of 
hospitalization.  The RO should give 
him a reasonable opportunity to 
respond, and any additional evidence 
received should be associated with the 
claims folder.

3.  Thereafter, the RO should schedule 
the veteran for a neurologic 
examination to determine the severity 
of his service-connected ulnar 
neuropathy.  The claims file should be 
made available to the examiner.  The 
examiner should review the claims file 
(including September 1961 service 
medical records regarding the nature 
and extent of the injury that caused 
the service-connected disability), 
examine the veteran, conduct range of 
motion studies and any other indicated 
testing, and describe all 
symptomatology attributable to the 
service-connected right wrist 
disability.  The examiner should state 
whether the veteran's right ulnar nerve 
is completely paralyzed; whether the 
wrist is ankylosed, and if so, whether 
favorably or unfavorably; and 
characterize the veteran's neuropathy 
as severe, moderate, or mild.  The 
examiner should, if feasible, 
distinguish service-connected right 
wrist symptomatology from any non-
service-connected disability causing 
wrist symptomatology.  See October 14, 
1994 and January 21, 1998 VA outpatient 
treatment records (explaining the 
veteran's complaints of right wrist 
pain in terms of possible drug seeking 
behavior); and February 1, 1995 VA 
outpatient treatment record (explaining 
neurologic and strength findings as 
factitious).   The examiner should also 
comment on how, and to what extent (if 
any) the service-connected right wrist 
disability affects the veteran's 
employability.

4.  Thereafter, the RO should take 
adjudicatory action on the veteran's 
claim for an evaluation in excess of 10 
percent for service-connected right 
wrist disability.  The RO should also 
reconsider whether referral under 38 
C.F.R. § 3.321(b)(1) is appropriate.  
If the case is referred to the Under 
Secretary for Benefits or the Director 
of the Compensation and Pension 
Service, the ultimate outcome should be 
communicated to the veteran.  If the 
benefit sought is denied, a 
supplemental statement of the case 
should be issued to the veteran and his 
representative.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 6 -


